Citation Nr: 9907848	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-48 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as a surviving spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

Dates of service are not known.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 administrative decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO stated 
that the appellant's marriage to the decedent did not meet 
the requirements of law for basic eligibility.  The Board 
remanded this claim in February 1997.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

The appellant is not the surviving spouse of a veteran.


CONCLUSION OF LAW

The appellant may not be considered the surviving spouse of 
the veteran for purposes of entitlement to VA benefits.  38 
U.S.C.A. §§ 101, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the surviving spouse of the decedent, whom she claims is a 
veteran.  The threshold question that must be resolved with 
regard to a claim of entitlement to VA benefits is whether 
the appellant has established basic eligibility.  First, in 
order to qualify for VA benefits, a claimant must demonstrate 
that he, she, or the party upon whose service the claimant 
predicates the claim was a "veteran."  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Additionally, when one 
is claiming entitlement as the surviving spouse of a veteran, 
he/she has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Id.

In this case, the appellant claims that she and the decedent 
entered into a common-law marriage while they were living in 
New Orleans, Louisiana in the late 1950s.  She stated that 
they left the city of New Orleans and went out of state a 
couple of times, but did not state where.  She noted that she 
and the decedent returned to New Orleans at one point and 
that they had four children.  The decedent died in May 1966 
in New Orleans.

In the appellant's application for death benefits, received 
March 1994, she indicated that the decedent's name was GWT 
and that the decedent may have served under the name of HC in 
service.  In an April 1994 report of contact, it appears that 
the RO was attempting to verify the decedent's service.  In a 
May 1994 administrative denial, the RO stated that the 
appellant's marriage was not valid to the decedent.

The appellant testified at a hearing before this Board Member 
in November 1996.  She stated that when the decedent died, 
she had four children and believed that they should receive 
some kind of benefits.  She noted that the children were 
currently in their late 20s and early 30s, but that at the 
time the decedent had died, they were one month, 4, 5, and 6 
years old.  She stated that she first filed for benefits in 
the 1960s and in 1978, she stated that VA had told her that 
she could get benefits, but that nothing ever happened.  She 
stated that the state of Louisiana recognized her as the 
common-law wife of the decedent.  She stated that she and the 
decedent had met in Denver, Colorado.  She stated that the 
common-law marriage occurred in Louisiana.

The appellant submitted documentation from Social Security, 
the Department of Public Welfare, and VA.  In the letter from 
VA, dated November 1978, it stated, "Please contact my 
office regarding your claim."  It gave the VA employee's 
phone number.

In the February 1997 remand, the Board stated that the RO 
should attempt to verify the decedent's service and check 
under more than one name.  The Board stated that the RO 
should obtain documentation that common-law marriage was not 
recognized in the 1950s or 1960s in Louisiana.  The appellant 
was placed on notice that if she had any evidence that 
established that the decedent served in the military or that 
she had a common-law marriage with the decedent, that she 
should submit such evidence.

The record reflects that the RO took exhaustive measures to 
find the decedent's period of service.  In a May 1997 letter, 
the RO informed the appellant that they had been unable to 
verify the decedent's military service and asked for her 
help.  They stated, "To help us verify his military service, 
please complete the attached form (NA 13075) with as much 
information as you can provide so we can search for his 
records."  In the December 1998 supplemental statement of 
the case, the RO noted that the appellant had not submitted a 
form 13075.  Additionally, the RO contacted the Loan Guaranty 
division to identify the decedent based on the appellant's 
statement that the decedent had obtained a VA home loan in 
the late 1950s.  No records were found.  Further, a veteran's 
claims examiner reviewed the claims folders of veterans with 
the same first and last name as GWT.  The claims examiner 
reported the following:

1.  None of the veterans were discharged 
as a sergent or staff sergent in the Army 
Air Corps.  One veteran had service in 
the AAC, however[,] that individual was 
discharged as a PFC and lived in 
Pennsylvania as late as 1950.

2.  None of the veterans entered service 
in San Francisco nor were discharged in 
Houston, as reported by the claimant.

3.  None of the veterans were born in 
1912.

4.  None of the records contain any 
evidence or indication of VA Home Loan.

The closest match to the information 
provided by the claimant is GWT whose 
date of birth is February [redacted] 1916.  Mr. 
T. is a  white male who was discharged as 
a Tec-4 (which in 1945 was comparable to 
Sergent) from the Army.  This individual 
served for 3 years of active duty (vice 
10 years reported by the claimant) and 
was discharged in Atterbury, Indiana.  
Claims history shows that this GW lived 
in Indianapolis as late as 1949.  The 
claimant indicated she began her 
relationship with the [decedent] in 1950

In an August 1997 report of contact, the VA employee noted 
that the VA Medical Center in New Orleans did not have any 
record of the decedent under either GWT or HC (the appellant 
had indicated that he had been treated there at the Medical 
Center).  The service department was also unable to verify 
service.

An August 1997 memo from the Assistant Regional Counsel 
indicates that common-law marriages were not valid in 
Louisiana in the 1950s or 1960s.  The VA employee noted that 
the requirements of a contract of marriage were (1) the 
absence of legal impediment and (2) a marriage ceremony.  The 
VA employee noted that the Louisiana Civil Code Annotated 
explained the requirements that the parties express their 
consent to be married at a ceremony precluded the confection 
of common-law marriage.  The Code further noted that 
Louisiana recognized common-law marriages from other states.

Under 38 U.S.C.A. § 101(2) (West 1991), a veteran is defined 
as "a person who served in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable."  Additionally, in 
order to be considered a veteran's surviving spouse, it must 
first be established that the claimant was the veteran's 
widow, which requires that the claimant's "marriage" to the 
veteran meet the requirements of 38 C.F.R. § 3.1(j) and, 
among other requirements, that she was the lawful spouse of 
the veteran at the time of the veteran's death.  See 38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 (1998).

Here, the appellant has not established that the decedent was 
a veteran.  An exhaustive search for verification of service 
based on the information the appellant has provided VA has 
brought forth nothing.  Additionally, VA has established that 
common-law marriage was not recognized in Louisiana.  The 
Board notes under 38 C.F.R. § 3.52 (1998), the appellant 
could establish a valid marriage even though common-law 
marriage was not recognized in Louisiana.  However, such a 
determination is not necessary, as the appellant has not 
established that the decedent was a veteran.  Thus, 
regardless of whether her marriage was valid or not, the 
claim fails.  See Aguilar, supra.

A claimed surviving spouse who fails to submit appropriate 
evidence never attains the status of claimant, and if the 
appropriate evidence is not submitted, the claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and therefore must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to recognition of the appellant as surviving 
spouse of the veteran for purposes of receiving VA benefits 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

